Case 1:13-cv-22500-CMA Document 62 Entered on FLSD Docket 11/05/2018 Page 1 of 3



                                                                                       Sealed
                            U N ITE D STA TE S D ISTR ICT C O U RT
                            SO UTH ERN D ISTR ICT O F FLO R IDA

                            CA SE N O .:13-22500-ClV -AL TO NA GA               FILED by !           D.c.

    U NITED STA TES O F A M ER ICA ,                                               N()9 (15 2218
          ex rel.JONA TH AN LOR D,AZD .,                                          s'
                                                                                   rEvEs M,LARIMORE
                                                                                  CLERK U s.olsT. cT.
            Plaintiff,                                                             j.q?CtFLA -MI
                                                                                               AMI

                                                                    FILED IN C.dAff#zd
                                                                    A N D U N DER SEAL
    UN IVER SITY O F M IA M I                                         PU R SU A NT TO
                                                                   31 U.S.C.: 3730 (b)(2)
            D efendant.
                                                       /


                                IN CW ATF #-d STA TU S R EPO R T

          Pursuantto the Court's February 4,2014 Sealed Order,the United Statesrespectfully

   subm itsthisIn Cam era StatusReportto the Court.l

    1. R ecentA ctivity in the C rim inaland Civillnvestigations

          The crim inalinvestigation is ongoing. The G overnm entcontinues to interview witnesses

   and gatheradditionaldocum entsfrom theUniversity.The Universityprovided itslatestround of

   inform ation on Thursday N ovem ber 1,2018. The G ovenunentisstriving to com pletethe crim inal

   investigation shortly.

          The settlem ent negotiations with the M iam i-Dade Public H ea1th Trust are steadily

   progressing. D ue to Florida Sunshine law s,the Trust cannot finalize and execute a settlem ent

   agreem entuntila public m eeting isheld and the agreem entis discussed. Thus,tNe Trustcannot

   completethe settlem entin thiscaseuntiltheaction isunsealedwithoutviolating the sealtohave


   1Because the statusreportcontainsinfonnation thatissubjectto asealpursuantto 31U.S.C.
   j3730(b)(2)and infonnation thathasnotyetbeen disclosed to theRelatorsin thismatter,the
   United Statesisfiling thisstatusreportin ctz/ncrtzand isnotserving acopy on theRelators.
Case 1:13-cv-22500-CMA Document 62 Entered on FLSD Docket 11/05/2018 Page 2 of 3



  thepublic m eeting. Relators'counselforCllen,Y ellen,and W allace are considering theirposition

  on the settlem entagreem ent.

           A m eeting w ith counsel for the U niversity ofM iam i and A lan Livingstone was held on

  N ovem ber 1,2018 in W ashington,D .C .atthe office ofthe D epartm ent ofJustice,Com m ercial

   Division,CivilFraud Section. In thatm eeting,counselforthe U niversity and Livingstone gave a

  presentation to senior m anagem ent of the Fraud Section and supervisors in the United States

  A ttonley's Office CivilD ivision as to why the United States should notintervene in this m atter.

   The United States is presently considering the argum ents m ade priorto taking any action in this

   Case.

           G iven the parallelcrim inalcase involving the University ofM iam iin this quitam m atter

   and the ongoing crim inal investigation involving the U niversity,and certain em ployees of the

   University,the United Statesisrequesting thatthe sealin this quitam rem ain in place pursuantto

   the Court's February 4,2014 order granting a stay of the quitam case,and notbe lifted by the

   Court.
Case 1:13-cv-22500-CMA Document 62 Entered on FLSD Docket 11/05/2018 Page 3 of 3




   D ated:Novem ber5,2018            Respectfully Subm itted,

                                     AR IA NA FA JA RD O O RSHA N
                                     UN ITED STA TES A TTORN EY


                                     JES C    E.     IOTT
                                     ASSi NTUNITED STATESATTORNEY
                                     Fla.BarN o.:89021
                                     99 N .E.4th Street,Suite 300
                                     M iam i,Florida 33132
                                     Tel:305.961.9335


                                     M ICHA EL D .GR AN STON
                                     DAN IEL R.AN D ER SON
                                     M ICHA EL E.SHA H EEN
                                     JEFFREY A .M CSOR LEY
                                     A ttorneys,U .S.Departm entofJustice
                                     CivilD ivision
                                     PostO ffice Box 26l
                                     Ben Franklin Station
                                     W ashington,D .C.20004
                                     Tel:(202)353-0506
                                     E-mail:michael.e.shaheen@usdoj.gov
